       Case 2:19-cr-00215-TOR           ECF No. 467         filed 03/04/21      PageID.1972 Page 1 of 3
 PROB 12C                                                                                Report Date: March 3, 2021
(6/16)

                                       United States District Court                                        FILED IN THE
                                                                                                       U.S. DISTRICT COURT
                                                                                                 EASTERN DISTRICT OF WASHINGTON
                                                       for the
                                                                                                  Mar 04, 2021
                                        Eastern District of Washington                                SEAN F. MCAVOY, CLERK



                  Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Tyler A. Bordelon                         Case Number: 0980 2:19CR00215-TOR-10

 Address of Offender:
 Name of Sentencing Judicial Officer: The Honorable Thomas O. Rice, U.S. District Judge
 Date of Original Sentence: September 30, 2020
 Original Offense:        Conspiracy to Commit Bank Fraud, 18 U.S.C. § 1349
 Original Sentence:       Prison - 5 days                    Type of Supervision: Supervised Release
                          TSR - 60 months
 Asst. U.S. Attorney:     Ann Wick                           Date Supervision Commenced: September 30, 2020
 Defense Attorney:        Molly Marie Winston                Date Supervision Expires: September 29, 2025


                                          PETITIONING THE COURT

To incorporate the violation(s) contained in this petition in future proceedings with the violation(s) previously
reported to the Court on 01/14/2021 and 02/26/2021.

The probation officer believes that the offender has violated the following condition(s) of supervision:


Violation Number        Nature of Noncompliance

            9           Special Condition #6: You must abstain from the use of illegal controlled substances, and
                        must submit to urinalysis and sweat patch testing, as directed by the supervising officer, but
                        no more than 6 tests per month, in order to confirm continued abstinence from these
                        substances.

                        Supporting Evidence: On February 11, 2021, it is alleged, Tyler Bordelon violated special
                        condition number 6 by submitting a sweat patch that was subsequently confirmed to be
                        positive for amphetamine and methamphetamine.

                        On October 1, 2020, an officer with the U.S. Probation Office in Spokane, Washington,
                        reviewed a copy of the conditions of supervision with Mr. Bordelon, as outlined in the
                        judgment and sentence. He signed a copy acknowledging the requirements.

                        On February 4, 2021, Mr. Bordelon appeared before Magistrate Judge Rodgers for an initial
                        appearance. As a result of that hearing, the Court ordered the offender be subject to both
                        sweat patch and urinalysis testing.
     Case 2:19-cr-00215-TOR      ECF No. 467         filed 03/04/21      PageID.1973 Page 2 of 3
Prob12C
Re: Bordelon, Tyler A.
March 3, 2021
Page 2

                 Per the order of the Court, on February 4, 2021, a sweat patch was applied to the offender.

                 On February 11, 2021, that sweat patch was collected by the undersigned officer and sent
                 to a laboratory for testing.

                 On March 2, 2021, this officer received notification from the laboratory that the sweat patch,
                 originally applied to Mr. Bordelon on February 4, 2021, and subsequently collected for
                 testing on February 11, 2021, was in fact positive for amphetamine and methamphetamine.

                 On March 3, 2021, the undersigned spoke with Tyler Bordelon about the laboratory results.
                 The offender subsequently admitted he has been using methamphetamine throughout his
                 term of supervision.
          10     Special Condition #6: You must abstain from the use of illegal controlled substances, and
                 must submit to urinalysis and sweat patch testing, as directed by the supervising officer, but
                 no more than 6 tests per month, in order to confirm continued abstinence from these
                 substances.

                 Supporting Evidence: On March 2, 2021, it is alleged, Tyler Bordelon violated special
                 condition number 6 by failing to submit to phase urinalysis testing at Pioneer Human
                 Services (PHS) when his assigned color was identified for testing.

                 On October 1, 2020, an officer with the U.S. Probation Office in Spokane, Washington,
                 reviewed a copy of the conditions of supervision with Mr. Bordelon, as outlined in the
                 judgment and sentence. He signed a copy acknowledging the requirements.

                 On March 3, 2021, this officer received notification from PHS that the offender reported for
                 phase urinalysis testing on March 2, 2021, when his assigned color was identified for testing.
                 According to PHS, Mr. Bordelon failed to provide a valid urine sample on that date, and thus
                 was considered to have “stalled.”
          11     Special Condition #6: You must abstain from the use of illegal controlled substances, and
                 must submit to urinalysis and sweat patch testing, as directed by the supervising officer, but
                 no more than 6 tests per month, in order to confirm continued abstinence from these
                 substances.

                 Supporting Evidence: On February 18, 2021, it is alleged Tyler Bordelon violated special
                 condition number 6 by submitting a sweat patch that was subsequently confirmed to be
                 positive for amphetamine and methamphetamine.

                 On October 1, 2020, an officer with the U.S. Probation Office in Spokane, Washington,
                 reviewed a copy of the conditions of supervision with Mr. Bordelon, as outlined in the
                 judgment and sentence. He signed a copy acknowledging the requirements.

                 Per the order of the Court, on February 11, 2021, a sweat patch was applied to the offender.

                 On February 18, 2021, that sweat patch was collected by the undersigned officer and sent
                 to a laboratory for testing.
     Case 2:19-cr-00215-TOR             ECF No. 467        filed 03/04/21      PageID.1974 Page 3 of 3
Prob12C
Re: Bordelon, Tyler A.
March 3, 2021
Page 3

                       On March 3, 2021, this officer received notification from the laboratory that the sweat patch,
                       originally applied to Mr. Bordelon on February 11, 2021, and subsequently collected for
                       testing on February 18, 2021, was in fact positive for amphetamine, methamphetamine and
                       opiates.

                       On March 3, 2021, the undersigned spoke with Tyler Bordelon about the laboratory results.
                       The offender subsequently admitted he has been using methamphetamine throughout his
                       term of supervision.

The U.S. Probation Office respectfully recommends the Court to incorporate the violation(s) contained in this petition
in future proceedings with the violation(s) previously reported to the Court.

                                          I declare under penalty of perjury that the foregoing is true and correct.
                                                            Executed on:       March 3, 2021
                                                                               s/Amber M.K. Andrade
                                                                               Amber M. K. Andrade
                                                                               U.S. Probation Officer



 THE COURT ORDERS

 [ ]      No Action
 [ ]      The Issuance of a Warrant
 [ ]      The Issuance of a Summons
 [X ]     The incorporation of the violation(s) contained in this
          petition with the other violations pending before the
          Court.
 [X ]     Defendant to appear before the Judge assigned to the
          case.
 [ ]      Defendant to appear before the Magistrate Judge.
 [ ]      Other

                                                                             Thomas O. Rice
                                                                             United States District Judge
                                                                             March 4, 2021
                                                                              Date
